

114 S2825 IS: Buy American Act of 2016
U.S. Senate
2016-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2825IN THE SENATE OF THE UNITED STATESApril 20, 2016Ms. Collins (for herself, Mr. King, Ms. Klobuchar, and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend title 37, United States Code, to require compliance with domestic source requirements for
			 footwear furnished to enlisted members of the Armed Forces upon their
			 initial entry into the Armed Forces.
	
 1.Short titleThis Act may be cited as the Buy American Act of 2016. 2.Compliance with domestic source requirements for footwear furnished to enlisted members of the Armed Forces upon their initial entry into the Armed ForcesSection 418 of title 37, United States Code, is amended by adding at the end the following new subsection:
			
 (d)(1)In the case of athletic footwear needed by members of the Army, Navy, Air Force, or Marine Corps upon their initial entry into the armed forces, the Secretary of Defense shall furnish such footwear directly to the members instead of providing a cash allowance to the members for the purchase of such footwear.
 (2)In procuring athletic footwear to comply with paragraph (1), the Secretary of Defense shall comply with the requirements of section 2533a of title 10, without regard to the applicability of any simplified acquisition threshold under chapter 137 of title 10 (or any other provision of law).
 (3)This subsection does not prohibit the provision of a cash allowance to a member described in paragraph (1) for the purchase of athletic footwear if such footwear—
 (A)is medically required to meet unique physiological needs of the member; and (B)cannot be met with athletic footwear that complies with the requirements of this subsection..